Citation Nr: 0701707	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition of 
the back. 


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to service connection for PTSD and a skin 
condition of the back.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not establish a 
causal relationship between a current skin disorder and 
military service.


CONCLUSION OF LAW

A skin condition of the back was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in an October 2002 letter, prior to the 
initial decision on the claim in July 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to establish service connection 
for a disability, the evidence must show three things: (1) an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
the dates and places of any relevant hospitalizations during 
service; lay or buddy statements regarding observable 
symptomatology; relevant letters or photographs taken during 
service; employment or insurance medical examinations, 
especially those in service or shortly after separation; 
sufficient identifying information regarding any post-service 
treatment, to include treatment received at VA facilities; a 
detailed history of related symptomatology from the onset of 
the disorder to the present; and any relevant private 
treatment records, or a completed release form to enable VA 
to obtain them.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that it had obtained his 
service medical records; that VA would assist him in getting 
records kept by VA or other federal agencies; and that VA 
would help him obtain private treatment records if he filled 
out certain Release of Information forms that would authorize 
the RO to assist him in this regard, and the RO provided him 
with the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical or other 
evidence from both before and after service relevant to his 
alleged skin disorder, and the RO told him to identify 
"all" evidence of any post-service treatment.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all of the requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with pre-decisional notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Concerning this, as 
the Board has concluded below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied.  As 
evidenced by the record, the veteran's service medical 
records, except for his entrance examination, are missing.  
When a claimant's medical records are lost or destroyed, VA 
has a "heightened" duty to assist in the development of the 
claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005).  Such "heightened" duty includes the obligations to 
search for alternate medical records and to advise the 
veteran to submit alternate forms of evidence.  Id.  

The Board finds that the RO took appropriate steps to meet 
its amplified role.  The RO contacted both the National 
Personnel Records Center (NPRC) and the Marine Corps Records 
Correspondence Section in July and August 1994 in an attempt 
to obtain service medical records.  While the October 2002 
notice letter did not explicitly inform the veteran that his 
service medical records were incomplete, it did inform him 
that the available records did not show the presence of any 
skin condition of the back.  The letter then identified 
several alternate sources of information that could support 
in-service incurrence, such as "buddy" statements, letters 
or photographs from service, and employment or insurance 
examinations.

The veteran did not provide any response to the notice letter 
other than his personal assertion that he contracted a 
recurrent rash on his back during service in Panama.  The 
Board also notes that at a VA Medical Center (VAMC) 
examination in October 2000, the veteran reported he had 
never had the rash "checked out" before.  In light of the 
veteran's statement indicating no prior treatment, no further 
efforts by VA were necessary to meet its heightened duty to 
assist in the procurement of in-service medical evidence.  VA 
has no obligation to seek evidence which the claimant 
acknowledges does not exist.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  The duty to assist "is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Apart from the incomplete service medical records, post-
service VA treatment records were obtained and associated 
with the claims folder, and the records were reviewed by both 
the RO and the Board in connection with the appellant's 
claim.  VA is not on notice of any other evidence needed to 
decide the claim which has not been obtained.  In April 2001, 
the veteran received a compensation and pension (C&P) general 
medical examination that addressed his alleged skin disorder.  
For these reasons, the Board concludes that VA has met its 
duty to assist the veteran in this case.



Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

As noted above, some of the veteran's service medical records 
are missing.  In such circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
Washington, 19 Vet. App. at 371; see also O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  

The veteran is seeking service connection for a skin 
condition of the back.  After a careful consideration of the 
record under the laws and regulations as set forth above, the 
Board finds the preponderance of the evidence weighs against 
granting his claim.

The only available service medical records consist of the 
veteran's April 1972 entrance examination and associated 
report of medical history.  At that time, the veteran denied 
any skin diseases, and the examiner clinically evaluated his 
skin as normal.

In October 2000, the veteran sought VA treatment for a rash 
on his lower back.  He reported the rash has "flared up" 
from time to time over the past 25 years; that it itches at 
times; that it bothered him last Saturday, but not currently; 
that it does not spread from his back; and that he never had 
it "checked out" in 25 years.  The examiner found multiple, 
darkened macules of a circular and irregular shape along the 
veteran's belt line, and provided an assessment of a 
recurring rash on the lower back.  The examiner noted the 
rash presented similar to contact dermatitis, but the veteran 
asserted that his pants and belt were not the cause.  The 
veteran reported that the rash had first started bothering 
him when he was in Panama during service.  The examiner 
recommended that the veteran be reevaluated when the rash 
bothered him again.

The veteran underwent two separate physical examinations in 
December 2000, in conjunction with his psychiatric care.  The 
examiners noted that "[w]hat [the veteran] describes as a 
rash on his back are multiple dark pigmented circular areas 
on the lumbosacral region."  No specific diagnoses were 
provided.
 
The veteran received a VA C&P general medical examination in 
April 2001.  The claims folder was available and reviewed by 
the examiner.  The veteran reported having a rash on his 
lower back for several years that flares up with sweating and 
the rubbing of cotton underwear, but is improved with steroid 
cream.  He reported he was evaluated at Tomah VAMC in March 
2001 by a physician's assistant who prescribed Triamcinolone 
in Eucerin which relieved the itching.  The examiner found 
the veteran's skin, including that of his back, to be 
unremarkable, and no diagnosis of a skin disorder was given.

In his claim, filed in June 2002, the veteran asserted that 
the rash first appeared while he was stationed in Panama in 
1973 or 1974.  In a statement dated October 2002, the veteran 
further described the rash as having appeared during jungle 
training in Panama.

The Board first observes that due to the missing service 
medical records, there is no service medical evidence 
associated with the claims folder showing a diagnosed skin 
disorder.  The veteran also did not identify or submit any 
alternative evidence as detailed in the October 2002 notice 
letter.  His own testimony, however, is competent as to the 
appearance of a skin rash.  See Charles v. Principi, 16 Vet. 
App. 370, 274 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation).  The Board 
therefore finds his statements of having a rash on his lower 
back during service and having a rash on his back from "time 
to time" following service to be credible.

While the veteran can testify to the appearance of a skin 
rash, he is not qualified to provide medical opinions 
regarding diagnosis or causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 294 (1992).  Therefore, the Board affords no 
weight to his contentions that his current rash is causally 
related to the rash he experienced in service or that the 
occasional rashes post-service were of common etiology.  
Medically, the veteran has only been assessed as having a 
recurrent rash; an underlying cause or disease has not been 
diagnosed, and the medical examiners did not provide 
etiological opinions.

The Board further observes that a 25 year evidentiary gap 
exists between the veteran's military service and the first 
post-service medical evidence concerning his condition.  The 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
two and a half decades between the period of active duty and 
the first complaints of a lower back rash is itself evidence 
which tends to show that a chronic skin disorder did not have 
its onset in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Accordingly, the Board finds the decades-long evidentiary gap 
between the veteran's discharge and the first medical 
evidence of a lower back rash to have greater probative 
weight than the veteran's lay testimony in regard to the 
chronicity of a skin disorder following service and the 
existence of any causal relationship with service.  
Therefore, the preponderance of the evidence weighs against 
granting the veteran's service connection claim.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a skin condition of the back is denied.




ORDER

Entitlement to service connection for a skin condition of the 
back is denied.


REMAND

The veteran's claim for service connection for PTSD must be 
remanded to ensure compliance with the notice and duty to 
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

Service connection for PTSD specifically requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
During the processing of his claim, the veteran identified 
five stressors related to his military service.

The first alleged stressor took place while the veteran was 
stationed on the USS Shreveport, which had docked at Cuba in 
1973 or 1974.  The veteran was assigned the task of setting 
up base perimeters on the mainland and reported being shot at 
by snipers.

The second stressor also took place in Cuba.  The veteran 
witnessed the decapitation of another soldier by a helicopter 
blade.
 
The third stressor took place in 1973 or 1974 when the USS 
Shreveport docked at Panama.  The veteran almost fell out of 
a helicopter in flight.

The fourth stressor took place while the veteran was 
stationed at Camp Lejeune in 1974.  He and a friend were 
walking into town when they encountered two white military 
police officers who pulled their pistols out on them.

The fifth stressor took place while the veteran was stationed 
with Company K at Camp Lejeune in 1974 or 1975.  During 
inspection, the veteran was struck in the head by his 
captain.  He withdrew to his barracks where he proceeded to 
load his weapon with the intention of killing the captain.  
Two marines entered the barracks and stopped him.  The 
veteran may have been subjected to subsequent disciplinary 
proceedings.

Pursuant to its duty-to-notify, VA must inform the veteran of 
the information and evidence not of record that is necessary 
to substantiate his claim.  38 C.F.R. § 3.159(b).  The Board 
finds that the veteran has described stressors involving in-
service personal assault.  Specific evidentiary rules apply 
in such circumstances, allowing for the consideration of 
multiple evidentiary sources, external to service department 
records, that may provide credible, supporting evidence that 
the claimed stressors actually occurred.  VA cannot deny a 
PTSD claim based upon in-service personal assault without 
first advising the claimant of these additional sources of 
evidence.  38 C.F.R. § 3.304(f)(3).  In this case, VA failed 
to provide the veteran with notice that included an 
explanation as to the information or evidence needed to 
substantiate a service connection claim for PTSD based upon 
an in-service personal assault.  38 C.F.R. §§ 3.159(b), 
3.304(f)(3).  On remand, especially due to the loss of most 
of his service medical records, the veteran must be provided 
with a new notice letter that informs him of the special 
evidentiary rules involved in such a claim, and he should 
then be afforded an opportunity to identify and submit any 
additional evidence.

Upon the receipt of any evidence relevant to an in-service 
personal assault, the RO should, if appropriate, refer that 
evidence to a medical or mental health profession for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In accordance with its duty-to-assist, VA must make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 C.F.R. § 3.159(c).  
Because the corroboration of asserted stressors is so 
fundamentally important in a PTSD claim, especially when the 
veteran may not qualify as a combat veteran for his claimed 
stressor, the RO is obligated to attempt to obtain more 
specific information from the veteran when it finds that the 
information provided is too vague or otherwise insufficient.  
This duty is heightened even further when the veteran's 
service records have been lost.

In this case, two of the claimed stressors allegedly took 
place in Cuba, and one stressor allegedly took place in 
Panama.  As the RO and several VAMC examiners have noted, 
the veteran's DD-214 does not indicate any foreign or sea 
service during his period of active duty.  The veteran has 
specifically reported, however, that he served on the USS 
Shreveport in 1973 or 1974, which docked at Cuba and Panama.  
The Board observes that the claims folder contains several 
Marine Corps NAVMC-118(3) chronological record forms which 
indicate that from April 1974 to July 1974 the veteran was 
reassigned to Company I, 3rd Battalion, 2nd Marine Division of 
the Fleet Marine Force for the Atlantic, based out of 
Norfolk, Virginia.  In light of this information, a remand 
is necessary so steps can be taken to determine if, at any 
period during the veteran's service, though particularly 
from April to July 1974, he was stationed on the USS 
Shreveport.  If such service is indicated, it should then be 
determined if the ship docked at Cuba or Panama during that 
time, and the nature of the veteran's assigned duties.

The veteran should be requested to provide more detailed 
information regarding his claimed stressors, including 
specific dates, locations, service units, duty assignments, 
and the names and other identifying information of any 
individuals involved.  He should specifically be asked to 
provide the following: the specific year(s) and month(s) 
during which he was stationed on the USS Shreveport and the 
specific time periods he spent in Cuba and Panama; the 
approximate date he witnessed the decapitation of the US 
soldier and the name of that soldier; the approximate date 
in 1974 when he and his friend were accosted by the two MPs; 
the name and any contact information for the veteran's 
friend, and the names of the two MPs; the approximate date 
when the veteran was struck by his captain; the name of the 
captain and the two marines who restrained the veteran; the 
dates and nature of any disciplinary action taken against 
the veteran; whether he filed any complaints contemporaneous 
with the alleged harassment; whether he discussed with 
anyone, either formally or informally, the alleged 
harassment approximate to the time period in which it 
occurred, and if so, their names and contact information; 
and to provide any contemporaneous correspondence he may 
have written regarding the events.

Once any additional information has been obtained, the 
veteran's file should be reviewed to determine if a research 
referral is necessary for verification of the claimed 
stressors.  If so, a summary should be prepared of the 
claimed stressors.  The summary, a copy of the veteran's DD-
214, and copies of any service personnel records associated 
with the claims folder should then be sent to the 
appropriate department, either the Records Correspondence 
Section of the United States Marine Corps or the Joint 
Services Records Research Center (JSRRC), so an attempt at 
verification can be made.

If any of the stressors are verified, the veteran should be 
provided with a VA psychiatric examination to determine 
whether he currently suffers from PTSD as a result of the 
verified stressor(s), in accordance with DSM-IV criteria.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Under the VCAA, a 
claimant for VA benefits has the responsibility to present 
and support his claims, 38 U.S.C.A. § 5107(a), and he cannot 
passively wait for assistance in circumstances where he 
should have information that is essential in obtaining the 
putative evidence, see Wood, 1 Vet. App. at 193.  The veteran 
now has another chance to provide information that could aid 
in verifying his alleged stressors, and the Board encourages 
him to take full advantage of this opportunity.

Accordingly, the case is REMANDED for the following action:

1. The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair adjudication 
of this case as required by recent Court 
decisions and any updated agency protocol.  
In particular, the veteran must be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
provides:

(a)  notice of the evidentiary 
requirements to establish service 
connection for PTSD as outlined in 38 
C.F.R. § 3.304(f), including the 
specific types of evidence relevant to 
a claim based on personal assault 
addressed in 38 C.F.R. § 3.304(f)(3).  
Subsection (3) provides as follows:

[E]vidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence of 
behavior changes following the claimed 
assault is one type of relevant evidence that 
may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence 
or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal assault 
occurred.

The notice should also address the 
division of responsibilities between VA 
and the veteran for obtaining evidence, 
and it should request that the veteran 
submit "any" evidence in his possession 
that is relevant to his claims.

2.  The veteran should be requested to 
provide more detailed information 
regarding his claimed stressors, including 
specific dates, locations, service units, 
duty assignments, and the names and other 
identifying information of any individuals 
involved.  He should specifically be asked 
to provide the following: the specific 
year(s) and month(s) during which he was 
stationed on the USS Shreveport and the 
specific time periods he spent in Cuba and 
Panama; the approximate date he witnessed 
the decapitation of the US soldier and the 
name of that soldier; the approximate date 
in 1974 when he and his friend were 
accosted by the two MPs; the name and any 
contact information for the veteran's 
friend, and the names of the two MPs; the 
approximate date when the veteran was 
struck by his captain; the name of the 
captain and the two marines who restrained 
the veteran; the dates and nature of any 
disciplinary action taken against the 
veteran; whether he filed any complaints 
contemporaneous with the alleged 
harassment; whether he discussed with 
anyone, either formally or informally, the 
alleged harassment approximate to the time 
period in which it occurred, and if so, 
their names and contact information; and 
to provide any contemporaneous 
correspondence he may have written 
regarding the events.

3.  The veteran should be afforded an 
opportunity to identify any other evidence 
supportive of his claim, including recent 
mental health treatment, that has not yet 
been submitted.  Appropriate action must 
be taken to obtain the identified records.

4.  Upon the receipt of any evidence 
relevant to an in-service personal 
assault, the RO should, if appropriate, 
refer that evidence to a medical or mental 
health profession for an opinion as to 
whether it indicates that a personal 
assault occurred.  38 C.F.R. 
§ 3.304(f)(3).

5.  Once any additional information has 
been submitted, the veteran's file should 
be reviewed to determine if a research 
referral is necessary for verification of 
the claimed stressors.  If so, a summary 
should be prepared of the stressors.  The 
summary, a copy of the veteran's DD-214, 
and copies of any service personnel 
records associated with the claims folder 
should then be sent to the appropriate 
department, either the Records 
Correspondence Section of the United 
States Marine Corps or the Joint Services 
Records Research Center (JSRRC), so an 
attempt at verification can be made.

6.  If, and only if, any stressors are 
verified as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
should be conducted, including PTSD 
specific diagnostic tests.  A complete 
rationale should be provided for any 
opinion expressed.
The examiner should report whether a 
diagnosis of PTSD, based on a finding of 
the credible/verified stressor(s), can be 
made under the criteria of the DSM-IV.  If 
the veteran's symptomatology is indicative 
of PTSD, the examination report should 
include a response to the following:

State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's PTSD is the result of 
his exposure to the 
credible/verified stressor(s) in 
service, as opposed to being due 
to some other factor or factors.  
(The term "at least as likely as 
not" does not mean within the 
realm of medical possibility, but 
rather that the medical evidence 
both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.)

7.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed; 
if not, corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to service connection for PTSD 
must be readjudicated.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


